Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 1 of 11 PageID #: 15




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    ) No.    4:21 MJ 7022-1 SPM
                                              )
CEVONE WEEDEN,                                )
                                              )
               Defendant.                     )


                MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and Geoffrey S. Ogden,

Assistant United States Attorney for said District, and moves the Court to order defendant

detained pending trial, and further requests that a detention hearing be held three (3) days from

the date of defendant’s initial appearance before the United States Magistrate pursuant to Title

18, United States Code, Section 3141, et seq.

       As and for its grounds, the Government states as follows:

       1.      Defendant is charged with:

       (a)     an offense for which a maximum term of imprisonment of ten years or more is

               prescribed in the Controlled Substances Act (Title 21, United States Code,

               Section 801, et seq.), specifically conspiracy to distribute and possess with the

               intent to distribute controlled substances, including but not limited to a mixture or

               substance containing a detectable amount of fentanyl, a Schedule II controlled




                                                 1
Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 2 of 11 PageID #: 16




               substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

               846; and

       (b)     an offense under Title 18, United States Code, Section 924(c) (possession of

               firearms in connection with drug trafficking crimes or crimes of violence),

               specifically knowingly possessing, brandishing and discharging one or more

               firearms in furtherance of a drug trafficking crime which may be prosecuted in a

               court of the United States, in violation of Title 18, United States Code, Sections 2

               and 924(c)(1)(A), and in the course of this violation caused the death of Joel

               Phillips through the use of a firearm, which killing is murder as defined in Title

               18, United States Code, Section 1111, in that the defendant, acting with others

               known and unknown, with malice aforethought, unlawfully killed Joel Phillips, by

               shooting him with one or more firearms, willfully, deliberately, maliciously, and

               with premeditation, thereby making this offense punishable under Title 18, United

               States Code, Sections 2 and 924(j).

       2.      Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community. Moreover, even in the event the defendant were to satisfy his burden of

production and present some evidence to rebut this presumption, the nature of the charged

offense and the circumstances surrounding the defendant’s pre-meditated killing of the Victim

should unequivocally foreclose the prospect of pretrial release.




                                                 2
Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 3 of 11 PageID #: 17




          A.     Victim robs WEEDEN of narcotics on August 18, 2020.

          3.     The Government alleges that the defendant, Cevone WEEDEN, murdered victim

Joel Phillips by shooting him in the legs, torso, and neck at least 10 times in retaliation for the

Victim’s previous robbery of narcotics from WEEDEN. On August 20, 2020, shortly after 8:00

p.m., investigators with the St. Louis Metropolitan Police Department discovered the Victim’s

body in his vehicle, which was parked in a McDonald’s parking lot on North Hampton Ave in

the Dogtown neighborhood of St. Louis, MO. The Victim was slumped over in his front seat

with numerous gunshot wounds, and the outside of his vehicle was riddled with bullet holes.

The Victim had in his possession approximately 156 capsules of fentanyl, a legally purchased

firearm, and a cell phone.

          4.     Upon reviewing the contents of the Victim’s cell phone, it became apparent that

the Victim had arranged for a narcotic purchase on August 18, 2020 from WEEDEN, the

Victim’s source of supply, with the intent of robbing WEEDEN. The Victim communicated

with WEEDEN via text message in order to arrange for the meeting, sending WEEDEN an

address in the City of St. Louis. Additionally, WEEDEN’s number is saved in the Victim’s

phone as “Von” with an electrical plug emoji next to his name. 1 Historical cell-site location data

placed WEEDEN’s phone at this location at the time of the robbery, between approximately

8:15-8:26 p.m. Street surveillance cameras and license plate readers depict the Victim arriving at

the location, and shortly thereafter frantically leaving the location while driving erratically and at

a high rate of speed. The Victim then blocks WEEDEN’s number in his phone and proceeds to

text his (the Victim’s) drug customers in an attempt to sell narcotics. The following day, the

Victim admits to the drug robbery in additional text messages.



1
    The term “plug” is common street parlance for a drug source of supply.
                                                  3
Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 4 of 11 PageID #: 18




       B.      WEEDEN and Perkins bait the Victim into the open in order to kill him in
               retaliation.

       5.      On August 20, 2020, WEEDEN and Perkins took steps to locate the Victim in

order to kill him in retaliation for this robbery. At 4:54 p.m., WEEDEN placed a call to an

individual identified as R.H. Immediately after this call, R.H. calls the Victim at 4:56 p.m.. 2

R.H. then immediately calls WEEDEN at 4:57 p.m. At 4:58 p.m., Victim texts R.H. an address

directly behind the McDonald’s on Hampton Ave. The Victim and R.H. exchange multiple calls

and text messages, all while WEEDEN and R.H. are calling one another in between these

communications. R.H. texts the Victim and indicates he is on his way, that he needs to run by an

ATM, and that he is heading down I-64. Historical cell-site location data indicates R.H. never

left the Fenton, MO area throughout this entire period.

       6.      Historical cell-site location data for WEEDEN’s phone indicate he leaves North

St. Louis County at approximately 6:02 p.m., heading toward Hampton Ave, and arriving in the

vicinity of the McDonald’s at approximately 6:19 p.m., at which time he again calls R.H. R.H.

then proceeds to cease contact with the Victim, refusing to answer his calls or respond to the

Victim’s agitated texts. 3 A Chevrolet SS (hereinafter the “Suspect Vehicle”) is observed exiting

from I-64 onto Hampton Ave. at approximately 6:17 p.m. 4 The Victim’s vehicle pulls into the

McDonald’s lot at approximately 6:20 p.m. For the next approximately two hours, WEEDEN

and the driver of the Suspect Vehicle (later identified as co-defendant “Herschell Perkins”) drive




2
  Toll records indicate no previous contact between R.H. and the Victim prior to this phone call,
at least on the telephone number used by R.H. on this date.
3
  The Victim made repeated attempts to contact R.H., asking why he won’t answer his phone.
The Victim, who was homeless at the time, waits in the McDonald’s parking lot.
4
  The movements of the Suspect Vehicle the Victim’s vehicle are tracked by recorded security
footage from various cameras in the vicinity of the McDonald’s.
                                                 4
Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 5 of 11 PageID #: 19




in circles around the McDonald’s parking lot, parking at various neighboring streets and lots,

canvasing the victim’s location.

        6.      At 6:40 p.m., the Suspect Vehicle pulls into a Circle K gas station right next to the

McDonald’s, and the driver exits the vehicle and pays for gas. The driver is captured on security

footage and identified as Herschell Perkins, wearing a white t-shirt and shorts. (See Government

Exhibit 2). The Suspect Vehicle is later revealed to be registered to a woman at Perkins’ home

address. 5

        7.      At approximately 7:05 p.m., WEEDEN deactivates his phone. At approximately

7:09, the Suspect Vehicle pulls into a Phillips 66 just north of the McDonald’s, where Perkins is

observed removing the license plates from the Suspect Vehicle with a screwdriver he obtained

from the gas station clerk. Perkins then re-enters the driver’s side of the vehicle, and at

approximately 8:03 p.m., the Suspect Vehicle pulls onto a side-street directly across from the

McDonald’s, and at 8:04 p.m. an individual crosses Hampton from this side-street, heading

towards the McDonald’s, while the Suspect Vehicle slowly pulls into view from the same side-

street, where it waits.

        8.      At approximately 8:06 p.m., 9-1-1 calls begin flooding in to report the shooting,

all describing the shooter as wearing a mask and a red hoodie/sweatshirt. At this same time, the

individual previously seen crossing the street comes back into view, running across Hampton

Ave. to the Suspect Vehicle’s passenger side. The Suspect Vehicle then proceeds to I-64 west.




5
 WEEDEN and Perkins are Facebook “friends” and have had previous contact on the social
media site. The toll data for WEEDEN’s phone shows extensive contact between the two,
including WEEDEN placing a call to Perkins shortly before arriving in the area of the murder.
Perkins’ phone number was obtained from his state Probation Officer.
                                                  5
Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 6 of 11 PageID #: 20




WEEDEN’s phone then registers at a cellular tower in North St. Louis County at approximately

8:25 p.m., and he calls R.H. at 8:27 p.m.

       C.      Investigators confirm WEEDEN’s identity.

       9.      Detectives obtained a state precision location information warrant in order to

track the location of WEEDEN’s phone. Investigators learned that he traveled to both a firearm

store and bowling alley in St. Peters, MO in September 2020. Investigators obtained security

footage from the firearm store depicting WEEDEN, from which he was identified as being

present at the bowling alley by bowling alley personnel. The bowling alley personnel indicated

this individual provided the name “Von” when renting bowling shoes, and the name “Cevone”

when ordering food, along with a second phone number. This phone was turned off at

approximately 4:51 p.m. on the day of the murder, and turned back on at approximately 8:46

p.m., where it registered with a cellular tower in North County in close proximity to Weeden’s

other cellular device. In searching the name “Cevone” in a crime matrix database, investigators

discovered WEEDEN, who perfectly matched the individual depicted in the security footage at

the firearm store. (See Government Exhibit 1). Investigators were able to determine that

“Cevone Weeden” is the account holder for this second phone number.


                                                Conclusion

       10.     Cevone WEEDEN and Herschell Perkins killed Victim Joel Phillips in cold blood

and with premeditation. WEEDEN utilized an associate to lure the Victim out into the open,

where he and Perkins proceeded to stalk him for almost two hours. After canvasing the area,

turning their phones off, and removing their license plates, WEEDEN walked up to the Victim

and fired at least 11 shots from a .40 caliber firearm, at least 7 of which struck the victim in his

torso, arms, and legs, on a busy street in South St. Louis City and in broad view of the public.

                                                  6
Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 7 of 11 PageID #: 21




Perkins waited in the Suspect Vehicle across the street, allowing WEEDEN to make a rapid get-

away while the Victim bled out in his vehicle. The ruthlessness of this killing cannot be

overstated. Furthermore, the evidence in this case is overwhelming and the potential penalties

severe, the latter which includes life imprisonment and/or death. As a result, the Defendant also

represents a flight risk in the event he were released on bond. Finally, the Defendant committed

these acts while currently under the supervision of a Missouri state Probation Officer,

exemplifying the futility of supervision under the circumstances.

       11.     For the foregoing reasons, the Government believes that no condition or

combination of conditions exist to reasonably assure the safety of the community, nor defendant

WEEDEN’s presence as required, and thus respectfully request he be detained pending trial or

resolution of his case.

       WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant’s initial

appearance.

                                               Respectfully submitted,


                                               SAYLER A. FLEMING
                                               UNITED STATES ATTORNEY


                                               /s/Geoffrey S. Ogden
                                               GEOFFREY S. OGDEN, #66930MO
                                               ASSISTANT UNITED STATES ATTORNEY
                                               Thomas F. Eagleton Courthouse
                                               111 South Tenth Street, 20th Floor
                                               St. Louis, Missouri 63102
                                               (314) 539-2200




                                                  7
Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 8 of 11 PageID #: 22




                           GOVERNMENT EXHIBIT 1




                                       8
Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 9 of 11 PageID #: 23




                                       9
Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 10 of 11 PageID #: 24




                           GOVERNMENT EXHIBIT 2




                                       10
Case: 4:21-cr-00067-RLW-NCC Doc. #: 4 Filed: 01/13/21 Page: 11 of 11 PageID #: 25




                                       11
